Title: To James Madison from Stephen Cathalan, Jr., 8 April 1801 (Abstract)
From: Cathalan, Stephen
To: Madison, James


8 April 1801, Marseilles Forwards two packets of dispatches from U.S. consul at Tunis by the Anna Maria of New York. Enclosed statement explains motives that led to opening of one of the packets and precautions taken to keep its contents secret. Has received Cathcart’s 21 Feb. circular letter directing consuls in the Mediterranean to detain all American merchant vessels unless under convoy. Refers to his letter of March 1800 and last of 27 Aug. 1800. Offers congratulations on Jefferson’s election.
 

   
   RC and enclosure (DNA: RG 59, CD, Marseilles, vol. 1). RC 3 pp.; docketed by Wagner as received 30 June. The enclosed statement (4 pp.) attested that the health officer of Marseilles had doused the dispatches in vinegar and, on discovering a thread inside, refused them entry. Cathalan was left with the choice of opening them or leaving them in quarantine for thirty days. He therefore opened them in the presence of the ship’s captain, removed the thread, and immersed them in vinegar again.



   
   A full transcription of this document has been added to the digital edition.

